Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 05/16/2022 is acknowledged. Claims 6-8 and 11-20 have been canceled. Claims 1-5, 9, and 10 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 05/16/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 4, 6-8, and 11 over Peck (US 10,238,596 B1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejection of the claims is remained for reasons of record and the following. The rejection is modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peck (US 10,238,596 B1).
Peck teaches a composition comprising 19.7%/v shea butter, 16.4%/v vegetable glycerin, 4.1%/v vitamin E (claim 1). 
Given the density (d) of water 1 g/mL, shea butter 0.927 g/mL, coconut oil 1.26 g/mL, aloe vera extract 1.2 g/mL, and vitamin E 0.95 g/mL; the density of the composition is about 1.1 g /mL ((∑(di * %vi)) / (∑%vi) based on the major components) and thus the weight percentages of the components calculated to be about 16.6% by weight of shea butter (0.197 * 0.927 / 1.1 = 0.166 = 16.6%), about 18.78% by weight of vegetable glycerin, and about 3.55% by weight of vitamin E.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for coating a wearable article]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Peck does not specify the same weight percentages of antioxidant in claims 3 and 5 and emollient in claims 9 and 10.
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 
In the instant case, the claimed weight percentage of antioxidant in claims 3 and 5 are 1.5-3.0% and 2.0%, the weight percentage of antioxidant taught in prior art is about 3.55% (vitamin E) and has the same property of being an antioxidant (column 5, line 1). Furthermore 1.0-5.4% by weight of antioxidant is claimed in the instant claim 1 and thus there is no criticality of the claimed 1.5-3.0% and 2.0% by weight of antioxidant vs about 3.55% taught in prior art. The claimed weight percentage of emollient is 12-15% and 13%, the weight percentage of emollient taught in prior art is about 16.6% (shea butter) and has the same property of being an emollient (column 3, line 50). Furthermore 10-20% by weight of emollient is claimed in the instant claim 8 and thus there is no criticality of the claimed 12-15% and 13% by weight of emollient vs about 16.6% taught in prior art. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 

Response to Applicants’ arguments:
Applicants argue that Peck does teach the same intended use as claimed. 
However, this argument is not deemed persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Applicants argue that the composition taught by Peck requiring additional components while the instant claims do not require the same additional components. 
However, this argument is not deemed persuasive. the transitional phrase of the instant claim 1 is “comprising” which does not exclude additional components taught by Peck. Please refer to MPEP 2111.03:
The transitional term "comprising", is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612